Per Curiam.

Two real estate brokers in sequence, first Cohen and secondly Caine, are each claiming 50% of the commissions received by a third broker, defendant-appellant, in connection with the sale of a hotel. Cohen claims he brought the seller to defendant and was promised and is entitled to 50% of the commissions ; Caine claims he brought the purchaser to the defendant and was promised and is entitled to 50% of the commissions. Between them they demand 100%. Defendant denies any liability to either claimant.
To have before the court at the same time all claimants to the commissions payable in connection with one and the same transaction of purchase and sale, Caine should be added as a party. By the amendments to sections 192 and 193 of the Civil Practice Act the practice for joining new or additional parties has been liberalized, “ as justice may require.” In the interest of substantial justice, the motion should be granted.
The order appealed from should be reversed, with $20 costs and disbursements to appellant and the motion granted.
Settle order providing for service of additional required pleadings.
Peck, P. J., G-lennon, Dore, Cohn and Van Voorhis, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to appellant and the motion granted. Settle order on notice providing for service of additional required pleadings.